If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 25, 2021
              Plaintiff-Appellee,

v                                                                   No. 344242
                                                                    Wayne Circuit Court
ANTONIO JACKSON,                                                    LC No. 11-012637-01-FC

              Defendant-Appellant.


Before: CAVANAGH, P.J., and SERVITTO and CAMERON, JJ.

PER CURIAM.

       Defendant, Antonio Jackson, was convicted in 2012 of first-degree criminal sexual conduct
(“CSC-I”), MCL 750.520b. Following a remand from this Court, Jackson was resentenced as a
second habitual offender, MCL 769.10, to 30 to 50 years’ imprisonment for the CSC-I conviction.
Jackson again appeals, and we affirm.

                                       I. BACKGROUND

       This case concerns Jackson’s sexual assault of the victim. The underlying facts are as
follows:

       This case arises from events that occurred in 1997, though no charges were filed
       until 2011. According to the victim, an unknown man wielding a firearm entered
       the apartment where she was staying with her sister and sexually assaulted her as
       she lay in bed between her two young children. After the man left, the victim and
       her sister called 911, and the victim was taken to the hospital, where a rape kit was
       collected. In 2011, DNA analysis was performed on the evidence collected in the
       rape kit, and [Jackson] was identified from the analysis. The charges were filed in
       September 2011. At trial, the issue was consent. [Jackson] claimed that he had
       consensual sexual intercourse with the victim after they met in a parking lot and
       discussed a payment of $500 for sex. He claimed that this occurred in a different
       apartment and that he never went to the apartment where the victim was staying
       with her sister. Apparently to explain the claim of sexual assault when the act was
       consensual, [Jackson] testified that he left without paying and never saw the victim


                                               -1-
       again. [People v Jackson (Jackson I), unpublished per curiam opinion of the Court
       of Appeals, issued March 6, 2014 (Docket No. 311557), p 1.]

        In 2012, a jury convicted Jackson of first-degree home invasion, MCL 750.110a(2), and
CSC-I. Jackson was acquitted of possession of a firearm during the commission of a felony
(“felony-firearm”), MCL 750.227b, and possession of a firearm by a convicted felon (“felon-in-
possession”), MCL 750.224f. Jackson was initially sentenced to 10 to 20 years’ imprisonment for
the home-invasion conviction and to 30 to 50 years’ imprisonment for the CSC-I conviction.
Jackson appealed. This Court affirmed Jackson’s conviction of CSC-I, but vacated Jackson’s first-
degree home-invasion conviction because the statute of limitations had expired. Jackson I, unpub
op at 2, 4. This Court remanded the matter for resentencing. Id. at 4. Jackson filed an application
for leave to appeal this Court’s decision to our Supreme Court.

        While Jackson’s application for leave to appeal was pending, the trial court resentenced
Jackson on May 30, 2014. The trial court again sentenced Jackson to 30 to 50 years’ imprisonment
for the CSC-I conviction. Thereafter, Jackson’s application for leave to appeal was denied, People
v Jackson, 497 Mich 869; 853 NW2d 351 (2014), and Jackson appealed from the May 30, 2014
judgment of sentence. This Court vacated the sentence, holding that, “[b]ecause [Jackson’s]
appeal to our Supreme Court was still pending when the trial court imposed its sentence in violation
of MCR 7.302(C)(5), we are constrained to vacate and remand for resentencing.” People v
Jackson, unpublished per curiam opinion of the Court of Appeals, issued December 8, 2015
(Docket No. 323165), p 1.

        In December 2017, the trial court held the resentencing hearing. During the hearing, the
parties disputed whether offense variable (“OV”) 1 and OV 2 of the former advisory judicial
sentencing guidelines were properly scored. Over Jackson’s objections, the trial court assessed 15
points for OV 1 and 25 points for OV 2. The trial court again sentenced Jackson to 30 to 50 years’
imprisonment for the CSC-I conviction. In doing so, the trial court stated as follows:

               What [Jackson] did was horrific. To break into a home in the middle of the
       night, into the sanctity of the person’s home and attack them in their bed while
       they’re sleeping, and engage in a criminal sexual conduct, these are things that a
       civilized society cannot tolerate . . . . As I say, it was a unanimous verdict. It’s not
       easy to get a unanimous verdict. So[,] the evidence obviously was sufficient. . . .

               I have heard, anecdotally, that there was no remorse shown at the time.
       Obviously, we went to trial in an effort to get a not guilty verdict. But the jury saw
       the facts the way they did and [the predecessor sentencing judge] sentenced
       [Jackson] to 30 to 50 years for the crime of criminal sexual conduct first degree.
       And based upon everything that I have seen, I’m not in a position to indicate or say
       that [the judge] has done anything erroneous. [The predecessor sentencing judge’s]
       result was reasonable within the realm of possibilities. And as I look at this now,
       under [People Lockridge, 498 Mich 358; 870 NW2d 502 (2015)], the guidelines
       are advisory. But as I look at the facts, I do not find that [the judge’s] sentence of




                                                 -2-
       30 to 50 years was unreasonable. It does appear to be reasonable and proportionate
       to the facts and circumstances.

                                              * * *

               [T]he [c]ourt places particular importance on this sentence on the nature of
       the offense and the impact that it has had on the lives, the victim and her children.
       And I think all we have to do is take a look at the victim’s impact statement in the
       Presentence Investigation Report to understand . . . [that Jackson’s] victims have
       spent time in their own special kind of prison. They have serious problems . . . .

               So I do believe that this sentence provides for deterrence, it’s a protection
       of society.

       Jackson filed a delayed application for leave to appeal, which this Court denied. People v
Jackson, unpublished order of the Court of Appeals, entered October 25, 2018 (Docket No.
344242). Jackson appealed to our Supreme Court, which remanded the matter to this Court “for
consideration as on leave granted.” People v Jackson, 505 Mich 874; 935 NW2d 362 (2019). In
doing so, our Supreme Court cited People v Beck, 504 Mich 605; 939 NW2d 213 (2019). Jackson,
505 Mich at 874.

                                 II. STANDARDS OF REVIEW

        We review constitutional issues, such as due process challenges, de novo. People v Benton,
294 Mich App 191, 203; 817 NW2d 599 (2011). Under the judicial guidelines, the trial court’s
sentencing decision is to be reviewed for an abuse of discretion, applying the principle of
proportionality standard set forth in People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990).
People v Babcock, 469 Mich 247, 253-254; 666 NW2d 231 (2003). Furthermore, as it relates to
the judicial guidelines, “[a]ppellate review of guidelines calculations is limited, and a sentencing
court has discretion in determining the number of points to be scored provided there is evidence
on the record that adequately supports a particular score.” People v Cain, 238 Mich App 95, 129-
130; 605 NW2d 28 (1999) (quotation marks and citation omitted).

                                         III. ANALYSIS

            A. SENTENCING—CONSIDERATION OF ACQUITTED CONDUCT

        Jackson argues that the trial court erred when it sentenced him. More specifically, Jackson
argues that the trial court erred when it scored OVs 1 and 2 on the basis of acquitted conduct. We
disagree.

        As an initial matter, we note that the judicial guidelines apply to Jackson’s offense because
it was committed before January 1, 1999. MCL 769.34(1); People v Reynolds, 240 Mich App 250,
253-254; 611 NW2d 316 (2000). The judicial guidelines, which were used in Michigan courts
from 1983 to 1998, were crafted by the Michigan Supreme Court and were promulgated by
administrative order. People v Hegwood, 465 Mich 432, 438; 636 NW2d 127 (2001). As noted
by the prosecutor, “because the recommended ranges found in the judicial guidelines were not the
product of legislative action, a sentencing judge was not necessarily obliged to impose a sentence


                                                -3-
within those ranges.” Id. Thus, appellate courts will only offer relief “where (1) a factual predicate
is wholly unsupported, (2) a factual predicate is materially false, and (3) the sentence is
disproportionate.” People v Mitchell, 454 Mich 145, 177; 560 NW2d 600 (1997).

        In this case, however, Jackson does not argue that he has a cognizable appellate claim under
Mitchell. Instead, Jackson raises a constitutional challenge under our Supreme Court’s decision
in Beck, 504 Mich at 629, which held that “reliance on acquitted conduct at sentencing is barred
by the Fourteenth Amendment.” “When a jury has made no findings (as with uncharged conduct,
for example), no constitutional impediment prevents a sentencing court from punishing the
defendant as if he engaged in that conduct using a preponderance-of-the-evidence standard.” Id.
at 626. However, “when a jury has specifically determined that the prosecution has not proven
beyond a reasonable doubt that a defendant engaged in certain conduct, the defendant continues to
be presumed innocent.” Id.

        In People v Roberts (On Remand), ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket
No. 339424); slip op at 5, rev’d by People v Roberts, ___ Mich ___ (Docket No. 161263, entered
October 21, 2020), this Court inferred from Beck that “a sentencing court must consider a
defendant as having undertaken no act or omission that a jury could have relied upon in finding
the essential elements of any acquitted offense proved beyond a reasonable doubt.” This Court
further concluded that “Beck expressly permits trial courts to consider uncharged conduct and any
other circumstances or context surrounding the defendant or the sentencing offense.” Roberts (On
Remand), ___ Mich App at ___; slip op at 5. Specifically, the Roberts Court held as follows:

               Nothing in Beck precludes a sentencing court from generally considering
       the time, place, and manner in which an offense is committed. We conclude that
       Beck does not exclude from consideration the contextual fact that the acquitted
       conduct was committed by someone, so long as that conduct is not actually
       attributed to the defendant. [Id. at ___; slip op at 5.]

        In a peremptory order, however, our Supreme Court reversed this Court’s decision in
Roberts, seemingly concluding that some contextual facts upon which this Court relied were, in
fact, part of the conduct of which the defendant had been acquitted. People v Roberts, ___ Mich
___; ___ NW2d ___ (Docket No. 161263, entered October 21, 2020).1 Based on our Supreme
Court’s decision to reverse Roberts, it appears that the prohibition in Beck extends to circumstances
surrounding the sentencing offense if the circumstances concern acquitted conduct that the
sentencing offense does not contemplate.

        In this case, Jackson was charged with felon-in-possession, felony-firearm, CSC-I, and
first-degree home invasion. At trial, the victim testified that, after her attacker entered her home
in the early morning hours and got into bed with her and her young children, the attacker put a
silver gun “to [her] head.” The victim testified that, although it was dark in the room, she was able
to see the gun. The victim testified that her attacker covered her eyes and removed some of her


1
  Peremptory orders from our Supreme Court are binding precedent “to the extent they can
theoretically be understood, even if doing so requires one to seek out other opinions.” See
Woodring v Phoenix Ins Co, 325 Mich App 108, 115; 923 NW2d 607 (2018).


                                                 -4-
clothing in order to accomplish penetration. The victim’s son, who was six years old in 1997,
testified that he saw the victim’s attacker holding a gun.

        Jackson was charged under alternate theories of CSC-I and first-degree home invasion,
some of which involved possession of a “weapon” or a “dangerous weapon.” In relevant part, the
jury was instructed that it could find Jackson guilty of first-degree home invasion if it determined
that “when [Jackson] entered, was present in or was leaving the dwelling, he was armed with a
dangerous weapon or [the victim] was lawfully present in the dwelling.” The jury was also
instructed that it could find Jackson guilty of CSC-I if it determined, in relevant part, that “the
alleged sexual assault occurred under circumstances that also involved . . . the commission of
home invasion,” or that Jackson “was armed with . . . a weapon” or “with an object used or
fashioned in a manner to lead [the victim] to reasonably believe that it was a weapon.”

        As already stated, Jackson was acquitted of felon-in-possession and felony-firearm, both
of which require possession of a firearm. However, he was convicted of CSC-I and first-degree
home invasion. The reason that the jury decided to acquit Jackson of felon-in-possession and
felony-firearm but to convict Jackson of CSC-I and first-degree home invasion is not clear from
the verdict form. It is possible that the jury concluded that Jackson possessed a “weapon” or a
“dangerous weapon” that was not a firearm, that Jackson possessed an object used or fashioned in
a manner to lead the victim to reasonably believe that it was a weapon, or that Jackson did not
possess a weapon at all but nonetheless entered the victim’s home when she was lawfully present
therein. Nonetheless, because it is not clear from the record, we are constrained to presume under
Beck that the jury determined that Jackson did not possess a firearm when he committed his crimes.

                                              1. OV 1

         The judicial sentencing guidelines state that OV 1 for the aggravated use of a weapon
should be assessed at 15 points if there was “[a] firearm pointed toward victim or touching with
another weapon[.]” Michigan Sentencing Guidelines (2d), p 44. Five points should be assessed
if there was “[a] firearm displayed, implied, or possessed; any other weapon displayed[.]” Id.
Zero points are to be assessed if there was “[n]o firearm discharged, displayed, implied, or
possessed; no other weapon[.]” Id. Furthermore, “[a] firearm refers to an operational or
nonoperational firearm, or any instrument fashioned to appear to be a firearm,” and a trial court
should assess five points if “an offender uses an object in his or her pocket to suggest the presence
of a firearm.” Id.

       At the resentencing hearing, after Jackson objected to the trial court assessing 15 points to
OV 1, the trial court held as follows:

              I do know that there was—[an] allegation that the weapon was thereby
       placed by the victim’s head.

                                              * * *

               Well, I do believe there’s sufficient factual basis for the scoring of OV 1 at
       15, despite the fact that the home invasion charge was dismissed because of the
       statute of limitations.



                                                -5-
               So[,] we will score OV 1 at 15.

        We conclude that OV 1 was properly assessed at 15 points. The judicial sentencing
guidelines state that OV 1 should be assessed at 15 points if there was “[a] firearm pointed toward
victim or touching with another weapon[.]” Michigan Sentencing Guidelines (2d), p 44 (emphasis
added). Because the word “or” is a disjunctive term that indicates a choice between two things,
see Covenant Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich 191, 209; 895 NW2d 490
(2017), OV 1 can be assessed 15 points if there was “touching with another weapon,” Michigan
Sentencing Guidelines (2d), p 44. While we are constrained under Beck to presume that Jackson
did not possess a firearm during the CSC-I, we are not constrained to presume that Jackson did not
possess a weapon. “Weapon” is defined as “something . . . used to injure, defeat, or destroy.”
Merriam-Webster’s Collegiate Dictionary (11th ed) (emphasis added).

        The victim testified that she saw a silver gun and that she felt her attacker hold the gun to
her head. Although the jury appears to have disregarded the victim’s testimony that she was able
to see the gun despite the fact that it was dark in the room, the jury could have concluded that
Jackson nonetheless was in possession of a weapon during his crimes. Indeed, the victim’s
testimony supports that Jackson possessed some sort of weapon. Aside from attempting to keep
her legs pressed together before the penetration occurred, the victim did not resist the assault. After
the assault was complete, the victim instructed her sister not to chase after her attacker because
she believed that he had a gun. As already stated, the jury could have convicted Jackson of
CSC-I if it concluded that Jackson “was armed with . . . a weapon.” Because we are not
constrained under Beck to presume that Jackson did not possess weapon and because the record
supports the factual predicate for the trial court’s scoring decision with respect to OV 1, we
conclude that OV 1 was properly assessed 15 points.

                                               2. OV 2

        OV 2 concerns physical attack or injury of the victim. Michigan Sentencing Guidelines
(2d), p 44. Specifically, 25 points are to be assessed if the victim suffered “[b]odily injury and/or
[was] subjected to terrorism.” Id. Zero points are to be assessed if the victim suffered “[n]o
injury[.]” Id. “Terrorism is conduct that is designed to increase substantially the fear and anxiety
that the victim suffers during the offense.” Id.

       With respect to the merits of Jackson’s argument, the trial court found that OV 2 was
properly assessed at 25 points, stating:

               I have reviewed the file and reviewed the appellate decisions in this [case]
       and I do believe there’s sufficient factual basis for the scoring of OV 2 at 25 points
       based upon subjection of the victim to fear and anxiety during the offense that
       occurred.

               So[,] we will score OV 2 at 25 points.

        Jackson argues that, “[t]o the extent that the [trial] court’s conclusion that the victim was
subjected to ‘terrorism’ involved a finding that the assault occurred at gunpoint, the score was
based on acquitted conduct and violated . . . Jackson’s due process rights.” However, there is no
indication that the trial court relied on Jackson’s use of a firearm. Rather, the trial court referenced


                                                  -6-
the fact that Jackson subjected the victim “to fear and anxiety during the offense that occurred.”
This is supported by record evidence, which establishes that Jackson, who was a stranger to the
victim, entered the victim’s home in the early morning hours and got into bed with the victim and
her two young children. The victim awoke to “[h]eavy” “weight” “[o]n top of [her].” From there,
Jackson covered the victim’s eyes and penetrated her. The victim’s testimony supports that, during
the assault, Jackson possessed a weapon that she perceived to be a firearm. When the victim began
to pray during the penetration, Jackson stated, “shut up, bitch.” Testimony supports that the victim
was crying and whimpering during the assault.

        Thus, the record supports that Jackson’s conduct was designed to substantially increase the
fear and anxiety of the victim so that Jackson could accomplish his objective of forcing an act of
criminal sexual conduct upon her. See People v Dilling, 222 Mich App 44, 55; 564 NW2d 56
(1997). Because the record supports the factual predicate for the trial court’s scoring decision with
respect to OV 2, we conclude that OV 2 was properly assessed at 25 points.2

       Affirmed.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Thomas C. Cameron




2
 Based on this holding, we need not consider the prosecutor’s argument that the law-of-the-case
doctrine applies.


                                                -7-